NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10020

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-00142-LJO-SKO-2
 v.

TOBIAS SOTO-MELCHOR, AKA Tobias                 MEMORANDUM*
S. Melchor, AKA Tobias Soto Melchor,
AKA Tobias Soto, AKA Tobias Melchor
Soto, AKA Tovia Soto, AKA Tobias Soto
Melchor, AKA Tobias Sotomelchor, AKA
Soto Tobias, AKA Melchor Tobias Soto,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O'Neill, District Judge, Presiding

                       Argued and Submitted June 17, 2021
                            San Francisco, California

Before: SCHROEDER, M. SMITH, and VANDYKE, Circuit Judges.

      A jury convicted Defendant-Appellant Tobias Soto-Melchor of three counts

related to the distribution of methamphetamine.         Before trial, Soto-Melchor

requested to substitute his appointed counsel with a new lawyer that he would retain.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
The district court denied his requests, which Soto-Melchor appeals. We have

jurisdiction pursuant to 28 U.S.C. § 1291. Because the parties are familiar with the

facts, we do not recount them here, except as necessary to provide context to our

ruling. We AFFIRM the decision of the district court.

      “The [d]istrict [c]ourt’s denial of [a defendant’s] request can be analyzed

either as the denial of a continuance or as the denial of a motion to substitute counsel.

A [d]istrict [c]ourt’s primary reasons for not allowing a defendant new counsel may

determine which analysis to apply.” United States v. Nguyen, 262 F.3d 998, 1001–

02 (9th Cir. 2001). Like in Nguyen, “[w]hile no formal motion for a continuance

was made” by Soto-Melchor, the district court relied on a finding that a continuance

would be required if it granted Soto-Melchor’s motion for substitution. Id. at 1002.

“Therefore, we will consider the denial under both standards.” Id.

      “We review the denial of a motion for a continuance for abuse of discretion.”

United States v. Turner, 897 F.3d 1084, 1101 (9th Cir. 2018).

      Where a denial of a continuance implicates a defendant’s Sixth
      Amendment right to counsel, we consider the following factors: (1)
      whether the continuance would inconvenience witnesses, the court,
      counsel, or the parties; (2) whether other continuances have been
      granted; (3) whether legitimate reasons exist for the delay; (4) whether
      the delay is the defendant’s fault; and (5) whether a denial would
      prejudice the defendant.

Id. at 1102 (internal quotation marks omitted).

      Applying these factors, we hold that the district court did not abuse its


                                           2
discretion in refusing to grant a continuance. First, the district court determined that

the court would not be able to schedule a new trial date for Soto-Melchor, at least in

part because of the heavy caseload in the Eastern District of California. Second, the

district court had already granted two continuances. Third, legitimate reasons did

not exist for the delay because, as Soto-Melchor explained to the court, his

disagreements with his attorney pertained to his attorney’s accurate description of a

plea deal offered by the Government and false accusations that his attorney was

bolstering a co-defendant at Soto-Melchor’s expense. Fourth, and similarly, any

delay would have been the fault of Soto-Melchor, as Soto-Melchor’s reasons for

requesting a new attorney were based on unreasonable or unjustified disagreements

with his appointed counsel. Fifth, the denial of the continuance did not prejudice

Soto-Melchor, as the Government’s plea offer remained available, and Soto-

Melchor’s appointed counsel did not indicate that he was unprepared to go to trial

on the original trial date. See id. Therefore, the district court did not abuse its

discretion in denying Soto-Melchor’s request to substitute counsel as a motion for a

continuance.

      Reviewing Soto-Melchor’s request as a motion for substitution, we again

apply an abuse of discretion standard of review. See United States v. Reyes-Bosque,

596 F.3d 1017, 1033 (9th Cir. 2010). “In general, a defendant who can afford to hire

counsel may have the counsel of his choice unless a contrary result is compelled by


                                           3
purposes inherent in the fair, efficient and orderly administration of justice.” United

States v. Rivera-Corona, 618 F.3d 976, 979 (9th Cir. 2010) (internal quotation marks

omitted). However, a district court has “wide latitude in balancing the right to

counsel of choice against the needs of fairness and against the demands of its

calendar.” United States v. Gonzalez-Lopez, 548 U.S. 140, 152 (2006) (citations

omitted). Therefore, when “the substitution would cause significant delay,” Rivera-

Corona, 618 F.3d at 979, we apply a three-part framework, see United States v.

Torres-Rodriguez, 930 F.2d 1375, 1380 & n.2 (9th Cir. 1991), overruled on other

grounds by Bailey v. United States, 516 U.S. 137 (1995); Rivera-Corona, 618 F.3d

at 980. “[W]e consider (1) the timeliness of the substitution motion and the extent

of resulting inconvenience or delay; (2) the adequacy of the district court’s inquiry

into the defendant’s complaint; and (3) whether the conflict between the defendant

and his attorney was so great that it prevented an adequate defense.” Rivera-Corona,

618 F.3d at 978 (citing United States v. Mendez-Sanchez, 563 F.3d 935, 942 (9th

Cir. 2009)).

      Soto-Melchor’s first request to substitute counsel occurred only four weeks

before trial, and the district court determined that a significant continuance would

have been necessary because: (1) Soto-Melchor did not have an attorney who would

be prepared in time for the set trial date; and (2) the district court would not be able

to set a new trial date in the near future. Even attorneys who were contacted by Soto-


                                           4
Melchor expressed reservation about the ability to proceed to trial on the appointed

date. Next, the district court’s inquiry was extensive. That court held two ex parte

hearings and “asked specific follow-up questions to determine the extent of the

conflict.” Reyes-Bosque, 596 F.3d at 1034. Finally, the conflict between Soto-

Melchor and his appointed counsel was not “so great that it prevented an adequate

defense.” Rivera-Corona, 618 F.3d at 978. The record indicates that Soto-Melchor

and his attorney continued to communicate. Cf. United States v. Moore, 159 F.3d

1154, 1159–60 (9th Cir. 1998) (describing relationships where attorneys and their

clients refused to speak to each other and threatened each other). Soto-Melchor’s

conflict with his appointed counsel “appears to [have] arise[n] out of general

unreasonableness or manufactured discontent.” United States v. Smith, 282 F.3d

758, 764 (9th Cir. 2002) (internal quotation marks omitted). As described above,

Soto-Melchor came to distrust his attorney only because that attorney was accurately

describing the possible punishment pursuant to the Government’s offer of a plea

deal. Evaluating these three factors, we conclude that the district court did not abuse

its discretion in denying Soto-Melchor’s request to substitute counsel.

      AFFIRMED.




                                          5